Filed 10/11/22 P. v. Jones CA2/2
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION TWO


THE PEOPLE,                                                  B312925
                                                             (c/w B313039, B313212)
         Plaintiff and Respondent,
                                                             (Los Angeles County
         v.                                                  Super. Ct. No. NA038648)

JERRELL DOUGLAS JONES
et al.,

     Defendants and
Appellants.


      APPEAL from orders of the Superior Court of Los Angeles
County. Laura L. Laesecke, Judge. Reversed and remanded
with directions.

      Eric R. Larson, under appointment by the Court of Appeal,
for Defendant and Appellant Jerrell Douglas Jones.

     Jonathan E. Demson, under appointment by the Court of
Appeal, for Defendant and Appellant Roderick Tushawn Lipsey.
     Mark Alan Hart, under appointment by the Court of
Appeal, for Defendant and Appellant James Williams Matthews.

      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Daniel C. Chang and John Yang, Deputy
Attorneys General, for Plaintiff and Respondent.
                ______________________________

       In 2001, defendants and appellants Jerrell Douglas Jones
(Jones), Roderick Tushawn Lipsey (Lipsey), and James Williams
Matthews (Matthews) were convicted by a jury of first degree
murder (Pen. Code, § 187, subd. (a)),1 with findings that the
murder was committed during the course of a robbery (§ 190.2,
subd. (a)(17)), a principal was armed (§ 12022, subd. (a)(1)), and
Jones and Lipsey personally used a handgun (§§ 12022.5, subd.
(a)(1) & 12022.53, subd. (b)); eight counts of second degree
robbery (§ 211), with findings that a principal was armed and
Jones and Lipsey personally used a handgun; one count of
attempted second degree robbery (§§ 664/211), with findings that
a principal was armed and Jones and Lipsey personally used a
handgun; and three counts of assault with a firearm (§ 245, subd.
(a)(2)), with findings that a principal was armed and Jones and
Lipsey were “‘armed’” with a handgun (§ 12022.5, subd. (a)(1)).
(People v. Matthews (Apr. 23, 2003, B149957) [nonpub. opn.], at
pp. 15–16.) Jones was also convicted of two counts of forcible
rape (§ 261, subd. (a)(2)), one count of forcible oral copulation
(§ 261, subd. (a)(2)), and one count of sexual battery by restraint


1     All further statutory references are to the Penal Code
unless otherwise indicated.




                                 2
(§ 243.4, subd. (a)), all with findings that a principal was armed
and Jones personally used a handgun. (People v. Matthews,
supra, B149957, at p. 10.) They were sentenced to life in state
prison without the possibility of parole. (Id. at pp. 2, 10.)
       Defendants appealed, and on April 23, 2003, we affirmed
the judgments as modified. (People v. Matthews, supra, B149957,
at p. 30.)
       In January 2019, Matthews and Jones filed separate
petitions for resentencing pursuant to former section 1170.95.2
Two months later, Lipsey filed his petition for resentencing.
       On May 24, 2021, the trial court denied all three petitions
for resentencing. Each defendant appealed, arguing that the
trial court erred in finding that he did not make a prima facie
showing of eligibility for resentencing relief. In a letter brief filed
August 24, 2022, the People concede that pursuant to People v.
Strong (2022) 13 Cal.5th 698 (Strong), the orders must be
reversed and the matter remanded.
       We agree with the parties and reverse the trial court’s
orders denying each defendant’s petition for resentencing and
remand the matter for the trial court to issue an order to show
cause and hold an evidentiary hearing pursuant to section
1172.6, subdivision (d).
                    FACTUAL BACKGROUND
       On December 13, 1998, defendants arrived at a restaurant
parking lot together in a car and “crawled” to the restaurant
entrance to avoid being seen. (People v. Matthews, supra,
B149957, at pp. 2, 4.) They entered the restaurant wearing dark

2     Effective June 30, 2022, section 1170.95 was renumbered
section 1172.6, with no change in text (Stats. 2022, ch. 58, § 10).




                                   3
clothes and ski masks. (Id. at p. 2.) Lipsey and Jones were
armed with firearms. (Id. at pp. 2–3.) “With gun in hand,”
Lipsey forced Flor A. and her boyfriend, Rafael Renderos
(Renderos),to the floor. (Id. at p. 2.) All three defendants then
began to rob each of the customers and tried to force the three
employees to reveal the combination to the safe. (Id. at pp. 3–6.)
During the robbery, Lipsey brought Renderos and Flor A. at
gunpoint to the kitchen to serve as translator for the cook,
Galindo Venegas (Venegas), and declared that if anyone refused
to give the combination to the safe, they would have their fingers
cut or be killed. (Id. at p. 3.) Thereafter, Jones raped Flor A. at
gunpoint. (Id. at p. 4.)
       Meanwhile, Matthews physically attacked another
customer in the dining area, striking him with a gun. (People v.
Matthews, supra, B149957, at p. 4.) On two occasions, new
customers walked in and were quickly subdued with physical
force and/or threat of force. (Id. at p. 5.) Defendants eventually
left the restaurant. (Id. at p. 6.)
       Venegas was thereafter found severely beaten and with his
throat cut. The autopsy revealed that Venegas died from both
blunt force injuries to his head and the injury to his throat.
(People v. Matthews, supra, B149957, at p. 6.)
       Jones was arrested two days later, and he admitted that
he, Lipsey, and Matthews committed the robbery and that during
the robbery, he was armed with a .44 magnum and one of the
other robbers had a .38 revolver. (People v. Matthews, supra,
B149957, at p. 4.) Also, Jones admitted to raping a woman, but
identified Matthews as the killer. (Id. at pp. 4–5.)
       After Lipsey’s arrest, he admitted that he had “‘cased the
joint’” and committed the robberies. (People v. Matthews, supra,




                                 4
B149957, at p. 7.) He denied using a firearm and denied being
the killer. (Ibid.) He admitted to witnessing the rape. (Ibid.)
       Defendants were jointly tried. (People v. Matthews, supra,
B149957, at p. 9.) They were all convicted of first degree murder
with robbery-murder special circumstances. Jones and Lipsey
were also found to have personally used a handgun.
                  PROCEDURAL BACKGROUND
       On January 11, 2019, Matthews filed his petition for
resentencing. On January 31, 2019, Jones filed his petition for
resentencing. And, on March 25, 2019, Lipsey filed his petition
for resentencing. Each defendant alleged that he was convicted
of first degree murder pursuant to the felony murder rule or the
natural and probable consequences doctrine and that he could not
now be convicted of first degree murder because of changes made
to sections 188 and 189.3
       Counsel was appointed for all three defendants.
       The People opposed the petitions.
       After entertaining oral argument, the trial court denied all
three petitions, finding that defendants failed to present a prima
facie case of eligibility for resentencing relief. The trial court was
convinced, based upon the entirety of the evidence and beyond a
reasonable doubt, that both Lipsey and Jones could be convicted
of murder either under a straight aiding and abetting theory or
as major participants who acted with reckless disregard for life.
While the trial court was not convinced beyond a reasonable
doubt that Matthews directly aided and abetted in the murder, it


3     Lipsey did not check the box indicating that he could not
now be convicted of murder. Because the People and the trial
court disregarded this oversight, we do too.




                                  5
was convinced beyond a reasonable doubt that Matthews was a
major participant who acted with reckless disregard for human
life.
                              DISCUSSION
I. Relevant law
        Section 1172.6 provides a mechanism whereby people “who
believe they were convicted of murder for an act that no longer
qualifies as murder following the crime’s redefinition in 2019[]
may seek vacatur of their murder conviction and resentencing by
filing a petition in the trial court.” (People v. Drayton (2020)
47 Cal.App.5th 965, 973, overruled in part on other grounds in
People v. Lewis (2021) 11 Cal.5th 952.)
        In order to obtain resentencing relief, the petitioner must
file a facially sufficient section 1172.6 petition. (§ 1172.6, subds.
(a)(1)-(3), (b)(1)(A).) If a petitioner does so, then the trial court
proceeds to section 1172.6, subdivision (c), to assess whether the
petitioner has made a prima facia showing for relief, thereby
meriting an evidentiary hearing. (People v. Lewis, supra,
11 Cal.5th at p. 957.) When making this determination, “the trial
court should assume all facts stated in the [former] section
1170.95 petition are true. [Citation.] The trial court should not
evaluate the credibility of the petition’s assertions, but it need
not credit factual assertions that are untrue as a matter of
law . . . . [I]f the record ‘contain[s] facts refuting the allegations
made in the petition . . . the court is justified in making a
credibility determination adverse to the petitioner.’ [Citation.]
However, this authority to make determinations without
conducting an evidentiary hearing . . . is limited to readily
ascertainable facts from the record (such as the crime of
conviction), rather than factfinding involving the weighing of




                                  6
evidence or the exercise of discretion (such as determining
whether the petitioner showed reckless indifference to human life
in the commission of the crime).” (People v. Drayton, supra, at
p. 980; see also People v. Lewis, supra, 11 Cal.5th at pp. 970–
971.) In other words, a defendant is ineligible for relief only
where the record conclusively shows that the jury actually
relied—and the defendant’s murder conviction actually rests—
upon a theory of liability that is unaffected by section 1172.6.
       If the trial court determines that the petitioner has made a
prima facie showing of entitlement to relief it must issue an order
to show cause and hold an evidentiary hearing. (§ 1172.6,
subd. (c).) At the evidentiary hearing, the parties may rely upon
evidence in the record of conviction or new evidence to
demonstrate whether the petitioner is eligible for resentencing.
(§ 1172.6, subd. (d)(3).) Section 1172.6, subdivision (d)(3), also
provides that the trial court may “consider the procedural history
of the case recited in any prior appellate opinion.” The
prosecution bears the burden of proving, “beyond a reasonable
doubt, that the petitioner is ineligible for resentencing.”
(§ 1172.6, subd. (d)(3).) If the prosecution cannot meet its
burden, and the petitioner prevails, he is entitled to vacatur of
the murder conviction and resentencing as set forth in section
1172.6, subdivision (e).
II. Defendants are entitled to an order to show cause and
evidentiary hearing
       While this appeal was pending, the Supreme Court issued
its decision in Strong, supra, 13 Cal.5th 698. The Strong court
held that a true jury finding on a felony-murder special
circumstance allegation rendered prior to People v. Banks (2015)
61 Cal.4th 788 (Banks) and People v. Clark (2016) 63 Cal.4th 522




                                 7
(Clark) does not preclude, as a matter of law, resentencing relief
under section 1172.6. Our high court also held that courts may
not, at the prima facie stage of a section 1172.6 proceeding,
independently examine the record and evaluate whether there
was sufficient evidence to sustain the special circumstance
finding pursuant to the Banks and Clark factors. (Strong, supra,
at p. 710 [“Findings issued by a jury before Banks and Clark do
not preclude a defendant from making out a prima facie case for
relief under Senate Bill 1437. This is true even if the trial
evidence would have been sufficient to support the findings under
Banks and Clark”].)
       We agree with the parties that pursuant to Strong, supra,
the trial court’s orders must be reversed and the matter
remanded to the trial court for it to issue an order to show cause
and conduct an evidentiary hearing. In so holding, “[w]e express
no opinion about [defendants’] ultimate entitlement to relief
following the hearing. [Citation.]” (People v. Drayton, supra,
47 Cal.App.5th at p. 983.)




                                8
                         DISPOSITION
       The orders denying defendants’ section 1170.95 petitions
are reversed. The matter is remanded to the trial court to issue
an order to show cause and hold an evidentiary hearing pursuant
to section 1172.6.
       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.




                               _____________________, J.
                               ASHMANN-GERST


We concur:



________________________, P. J.
LUI



________________________, J.
HOFFSTADT




                                  9